ITEMID: 001-97561
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF TOLSTOBROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6;No violation of P1-1
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1961 and lives in Arkhangelsk.
5. The applicant sued a private company for salary arrears.
6. By judgment of 16 March 2004, the Justice of Peace in the Varavino-Faktoriya Circuit awarded the applicant 92,073.93 Russian roubles (RUB) against the defendant company.
7. The defendant company appealed.
8. On 16 June 2004, both parties being present in the court-room, the Lomonosovskiy District Court of Arkhangelsk adjourned the hearing until 13 July 2004, which was noted in the minutes. The parties were also notified about the hearing of 13 July 2004 by post, in accordance with the domestic law. However, the court made a mistake in the defendant company's address, which never received the summons.
9. On 13 July 2004 the Lomonosovskiy District Court of Arkhangelsk, in the absence of the defendant company's representative, upheld the judgment on appeal.
10. The defendant company applied for supervisory review of the above judgments. On 21 September 2004 a judge in the Arkhangelsk Regional Court granted it leave for supervisory review. On 29 September 2004 the Presidium of the Regional Court set aside the judgment of 13 July 2004 and ordered a re-examination of the case by the District Court on the grounds that the defendant company had not been informed about the hearing of 13 July 2004. The Presidium found that though the defendant company's representative was present in the court-room when the district court adjourned the hearing to 13 July 2004, the defendant company could not be considered as duly informed about it.
11. On 26 January 2005 the District Court quashed the judgment of 16 March 2004 and awarded the applicant RUB 38,123.85.
12. The relevant domestic law governing the supervisory review procedure at the material time is summed up in the Court's judgment in the case of Kot v. Russia (no. 20887/03, § 17, 18 January 2007).
13. Under Article 113 of the Code of Civil Procedure of 2002, in force at the material time, parties to the proceedings are to be summoned to a hearing by a letter sent by registered mail with an acknowledgment of receipt, by court summons with an acknowledgment of receipt, by telegram, by phone or fax or by any other means which can guarantee a record of the fact that the summons was sent and was received by the party.
NON_VIOLATED_ARTICLES: 6
